DETAILED ACTION
The disclosure is objected to because of the following informalities: the related application data on page 1 should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brintle (6,749,558).
 Claim 1 – Brintle teaches a device, including a contoured member -10- adapted to be disposed at a pubic region and a perineal region of a donning user, the upper portion shown in figure 2 close to reference numeral -10- is adapted to be positioned at 

    PNG
    media_image1.png
    829
    695
    media_image1.png
    Greyscale


The top two elements -20- are adapted to be disposed in the pubic region and the lower element -20- is adapted to be positioned in the perineal region.

Claim 3 - one or more harness straps -28- are connected to at least one said upper connection mount by snaps -34-.
Claim 4 - said opening, shown at -24- extends between the base as shown in figure 2.
Claim 5 – Brintle teaches the harness straps -28- are integrated into at least one said upper connection mount -20- by snaps -34-.
Claim 6 - the harness straps -28- are detachably connected to at least one said upper connection mount -20- by snaps -34-.
Claim 7 - harness straps -28- are connected to at least one said bottom connection mount -20-.
Claim 8 - the harness straps -28- are detachably connected to more than one upper connection mount -20-.
Claim 9 - the bottom connection mount further comprises a slot, between testicle pockets -16- as shown in figure 1 to receive strap -28- connected to mount -20-.
Claim 10 - the harness straps -28- are also connected to at least one said bottom connection mount -20- shown between elements -14- and -16- in figure 1.
Claim 11 – the opening extends into the base of elongated member base -14-, see figure 2.
Claim 12 - said opening further extends between the base. 
Claim 13 - said opening is capable of being disposed at the scrotum of the donning user.

Claim 15 - the inner surface shown in figure 2 and outer surface, shown in figure 1 contiguously surround the contoured member -10- so that so that the contoured member constitutes a single unified dildo -14- and harness plate, support for connectors -20-.

Claim 16 - the inner surface and outer surface comprise a silicone blend, silicone resin, set forth in column 2 line 36.
Claim 17 - wherein the elongated member is hollow, to allow insertion of the user’s penis, column 2 lines 45-48.

Claim 18 – Brintle teaches a device comprising: a contoured member -10-adapted to be disposed at a pubic region and a perineal region of a donning user, said contoured member having: an outer surface, shown in figure 1 and an inner surface, shown in figure 2 comprising silicone, silicone resin column 2 line 47; at least one elongated member -14- with a base, between elements -20- as shown in figure 1 and a tip, -12-, said base extending outward from said contoured member; at least one upper connection mount -20- and at least one bottom connection mount -20- adapted to secure said contoured member to the donning user, the at least one bottom connection mount disposed at the contoured member where the contoured member is disposed to contact the perineal region of the donning user, the bottom of the device is disposed in contact with a perineal region(no specific limit has been set forth for “perineal region) 
Claim 19 - harness straps -28- integrated into the at least one upper connection mount -20- with snaps -34-.
Claim 20 - harness straps -28- detachably connected to at least one of the at least one upper connection mount -20- or the at least one bottom connection mount -20- by snaps -34-.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,314,761. Although the claims at the differences are obvious broadening of the scope of the claims, such as broadening the preamble to “A device comprising” from “A unitary dildo harness device comprising”.  Further broadening in the body such as “a harness plate” was broadened to “a contoured member”, as set forth in claim 1.
Regarding claim 2 – see claim 3.
Regarding claim 4 – see claim 4.
Regarding claim 9 – see claim 9.
Regarding claim 11 – see claim 4.
Regarding claims 12 and 13 – see claim 23.
Regarding claim 14 – the claimed device is capable of being used as set forth.
Regarding claim 15 – see claim 1 preamble, “unitary dildo” and paragraph 1 and 6.
Regarding claim 16 - see claim 17.
Regarding claim 17, see claim 3.
Regarding claim 18, see claim 21.

Claims 3, 5-8, 10, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,314,761(Callow) in view of Brintle(6,749,558).  Callow Claims a unitary device as set forth in the claims but does not set forth straps as claimed.
Brintle teaches a marital aid including a unitary device including a harness with straps to maintain the device on the user.
.  

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
Regarding the arguments directed to Brintle, applicant’s argues Brintle teaches away and lacks the opening in the base.  First claim 1 does not require an opening and second Brintle includes an opening at -24- as set forth above.  Applicant has not set forth any reason the opening at -24- of Brintle isn’t an opening as claimed in claim 2.
Regarding “a contoured member adapted to be disposed… at a perineal region” it is the position of the office that the device of Brintle is adapted to be positioned at the perineal region.  The office is considering the area below the base of the penis to be in the “perineal region” as set forth by the applicant.  The applicant’s specification does not set forth any bounds/definition for the claimed term “perineal region”.  The office is considering “the perineal region” to be broader than “the perineam” which is the area between the anus and the scrotum and therefore include the area between the base of the penis and the scrotum which is where the lower element -20- of Brintle is positionable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791